356 U.S. 339 (1958)
NEW YORKER MAGAZINE, INC.,
v.
GEROSA, COMPTROLLER OF THE CITY OF NEW YORK, ET AL.
No. 816.
Supreme Court of United States.
Decided April 28, 1958.
APPEAL FROM THE COURT OF APPEALS OF NEW YORK.
Wilbur H. Friedman, Joseph M. Proskauer and Marvin E. Frankel for appellant.
Peter Campbell Brown, Stanley Buchsbaum and Morris L. Heath for appellees.
A brief of amici curiae supporting appellant was filed by Alfred H. Wasserstrom for the Hearst Corporation, and George G. Tyler for Time, Inc.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed for want of a substantial federal question. Western Live Stock v. Bureau of Revenue, 303 U.S. 250.